OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/2/2015                                                     COA No. 12-14-00186-CR
WILLIAMS, TOMMIE LEE JR.          Tr. Ct. No. F12-24893-S                      PD-0960-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *